Citation Nr: 1734565	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for myelopathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for myelopathy of the left lower extremity.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, to include service in the Republic of Vietnam.  He was awarded a Purple Heart, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in May 2015.


FINDINGS OF FACT

1.  Throughout the period on appeal, myelopathy of the right lower extremity was manifested by pain and decreased sensation, and was not shown to result in more than moderate incomplete paralysis of the sciatic nerve.

2.  Throughout the period on appeal, myelopathy of the left lower extremity was manifested by pain and decreased sensation, and was not shown to result in more than moderate incomplete paralysis of the sciatic nerve.

3.  The probative, competent evidence is against a finding that the Veteran's service-connected disabilities would preclude him from securing or following substantially gainful employment.  
	

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for myelopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for myelopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in July 2017 correspondence, the Veteran's representative argued that the Veteran's increased claims should be remanded for consideration of VA medical records, specifically VA treatment records dated post-2012, which were not listed as evidence considered in the Statement of the Case (SOC) by the Agency of Original Jurisdiction.  However, it appears that two SOCs were issued with respect to the increased ratings issues on appeal, one on April 17, 2007, and one on April 18, 2007.  The April 18, 2017, SOC indicates that VA medical records through the date of the SOC were considered.  Accordingly, remand for review by the AOJ is unnecessary.  The Veteran's representative further argued in an April 2017 VA Form 9 Substantive appeal that the AOJ did not apply 38 C.F.R. §§ 3.303, 3.304, 3.305, and 3.306 (2016) in failing to grant service connection for myelopathy of the bilateral lower extremities.  As service connection was clearly granted for those disabilities, the Board need not address that argument.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  While the Board notes that the Veteran's representative has repeatedly made general allegations that VA has failed in its duty to assist the Veteran, no contention about any specific failure has been made and, as such, there remains no contention for the Board to address.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Increased Ratings

The Veteran contends that his myelopathy of the bilateral lower extremities is more disabling than the current evaluations reflect.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2016).  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's myelopathy of the bilateral lower extremities is rated under Diagnostic Code 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  A 20 percent rating is assigned for incomplete paralysis of moderate severity; a 40 percent rating is assigned for incomplete paralysis that is moderately severe; a 60 percent rating is assigned for incomplete paralysis that is severe with marked muscle atrophy; and an 80 percent rating is assigned for complete paralysis.  

Upon VA examination in August 2012, the Veteran complained of severe pain in the bilateral lower extremities which was dull and intermittent.  He further complained of mild numbness in the right lower extremity.  The examiner noted decreased sensation in the lower legs, ankles, feet, and toes, as well as in the anterior half of the right shin.  Movement and strength were normal except for left ankle plantar flexion, which demonstrated active movement against some resistance.  Deep tendon reflexes in the knees and ankles were hypoactive.  There were no trophic changes, muscle atrophy, or gait disturbances.  The examiner ultimately opined that the Veteran had moderate, incomplete paralysis of the sciatic nerve, and noted that it would affect the Veteran's ability to maintain physical, but not sedentary, employment.  

A VA back condition was conducted in December 2016, but no neurological abnormalities were noted.  A review of the Veteran's treatment records does not reflect any findings inconsistent with those upon VA examination with respect to myelopathy of the bilateral lower extremities.

Upon review of the record, the Board finds the Veteran's myelopathy of the bilateral lower extremities has resulted in no more than moderate incomplete paralysis throughout the period on appeal.  The August 2012 VA examination report specified as such, and there is no evidence to the contrary beyond the Veteran's bare disagreement with the assigned disability rating.  The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examination, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for a higher rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent each for myelopathy of the bilateral lower extremities.  As such, the benefit of the doubt doctrine is not applicable, and the increased rating claims must be denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 54 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Upon review, the Board finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment at any point during the appeal period.

The Veteran's claim for a TDIU was first raised in November 2011.  During the period on appeal, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 3, 2012, and as 70 percent disabling thereafter; residuals of a fragment wound of the lumbar and dorsal spine with retained foreign bodies, herniated nucleus pulpous and degenerative disease, rated as 40 percent disabling throughout; residuals of a fragment wound of the left arm with keloid scars, rated as 20 percent disabling; myelopathy of the bilateral lower extremities, rated as 20 percent disabling each; residuals of a fragment wound of the right shoulder, rated as 20 percent disabling; residuals of a fragment wound of the left leg with muscle hernia, rated as 10 percent disabling; residuals of a fragment wound to the chest with retained foreign bodies, rated as 10 percent disabling; residuals of a fragment wound of the right tibia, rated as noncompensable; residuals of a fragment wound of the left foot, rated as noncompensable; residuals of acne, rated as noncompensable; and a scar of the right middle finger, rated as noncompensable.  As the Veteran had a combined disability rating of 90 percent with at least one disability rated as 40 percent disabling throughout the period on appeal, the Board finds that he meets the schedular criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a).

In January 2012, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  On that form, he indicated that he had last worked full-time in December 2009 and that his disability had affected his full-time employment on that date.  He indicated that he had worked 40 hours per week for the same security company since 1990 and that his highest yearly income was $30,000.  He further reported that he did not leave the job due to his disability, and that he had not tried to obtain employment since he became too disabled to work.  Furthermore, he reported that he had completed four years of college.  The Veteran submitted another VA Form 21-8940 in February 2013, in which he reported that he had last worked for the security company full-time in January 2011 and that his disability had affected his full-time employment on that date.  On this form, he indicated that the most he ever made in one year was $20,000, and that he did leave his last job due to disability.  

With respect to the Veteran's fragment wounds, upon VA General Medical Examination in August 2012, he was noted to have several scars from shell fragment wounds, but none were noted to be painful, unstable, or to result in limitation of function or impact his ability to work.  His residuals of a fragment wound to the right tibia resulted primarily in decreased feeling, especially anterior and medial aspect numbness.  With respect to the Veteran's right middle finger, the examiner noted that, when swelling is present, there would be stiffness and problems with closing completely or gripping of any tool but that it would not prevent physical or sedentary employment.  

No disabling residuals of acne were noted during the period on appeal.  

With respect to the Veteran's residuals of a fragment wound to the right shoulder, in August 2012 it was noted to have progressed to degenerative joint disease, and the Veteran reported intermittent pain, especially with any movement above shoulder height or lifting greater than 50 pounds.  Functional loss was noted due to less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  He demonstrated pain on palpation and guarding, as well as active movement against some resistance.  The examiner opined that the Veteran's right shoulder disability would limit physical employment related to lifting or carrying on a repetitive basis, but would not impact sedentary employment.  

With respect to the Veteran's residuals of a shell fragment wound to the left lower extremity with muscle hernia, in August 2012 it was noted to affect Muscle Group XI, controlling function of propulsion, plantar flexion of the foot, stabilization of the foot, and flexion of the toes, and to result in some impairment of muscle tonus and soft flabby muscles in the wound area.  The examiner noted consistent weakness and a mild decrease in muscle strength compared to the opposite extremity, and opined that this disability would not impact the Veteran's ability to work.  

With respect to the Veteran's back disability and myelopathy of the bilateral lower extremities, upon VA examination in August 2012 he reported chronic mid- and lower-back pain with intermittent radiation of sharp stabbing pain to the bilateral lower extremities when making awkward movements, such as walking down stairs, lifting greater than 50 pounds, bending over, or walking fast.  His ranges of motion were slightly limited by pain and repetition, but otherwise generally normal.  The examiner noted functional loss or impairment due to less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran experienced guarding or muscle spasm severe enough to result in abnormal spinal contour.  He had myelopathy with moderate incomplete paralysis resulting in hypoactive reflexes, decreased sensation, and intermittent severe pain in the lower extremities.  He regularly used a back brace when driving more than 50 miles or with increased discomfort, usually two times per week.  The Veteran's back disability was noted to impact his ability to work in that his increased pain with lifting more than 50 pounds, bending, and climbing stairs would prevent physical, but not sedentary, employment.  In June 2016, the Veteran again underwent VA examination and the Veteran reported back pain with sitting too long, walking, stepping off of a curb, bending over, and lifting heavy things, and his ranges of motion were limited.  The examiner opined that the condition would impact the Veteran's ability to work in that his ability to bend over, lift, walk, or sit for a prolonged period would be limited.  No neurological abnormalities were noted.  

With respect to PTSD, upon VA examination in June 2011, the Veteran reported that he had retired when he became eligible due to age or duration of work.  The examiner opined that the Veteran's signs and symptoms of PTSD were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, although he did experience security and social interactive issues.  In August 2012, an examiner assigned a Global Assessment Function score of 55, reflecting moderate symptoms, and opined that the Veteran's symptoms would result in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally the Veteran would function satisfactorily, with normal routine behavior, self-care, and conversation.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  The examiner also noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Medical records during the period on appeal reflect findings consistent with those on VA examination.

The Veteran has a college education and a lengthy work history in security.  Overall, the record indicates the Veteran's education and experience are such that the impairment caused by his service-connected disabilities would not prevent him from obtaining and maintaining a position commensurate with his abilities.  In that regard, the evidence demonstrates that while the Veteran's physical disabilities would limit his ability to maintain labor-oriented employment, they would not preclude him from securing sedentary employment.  With respect to PTSD, while the Veteran was noted to have some difficulty maintaining effective work relationships and adapting to stressful circumstances, he was never noted to have symptoms resulting in more than occupational impairment with an occasional decrease in work efficiency.  Notably, no medical professional has opined that the Veteran could not secure or follow gainful employment due to any or all of his service-connected disabilities.  While the Veteran's disabilities are severe and do affect his employability, this affect is adequately measured by his presently-assigned disability ratings.  

The Board notes the argument advanced by the Veteran's representative that the Veteran's 70 percent disability rating for PTSD and 90 percent combined rating should result in a presumption that he is entitled to a TDIU.  The Board is unaware of any law or regulation providing for such a presumption.  Furthermore, the 70 percent disability rating itself contemplates considerable, but not total, occupational impairment caused by psychiatric symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The Board also notes the representative's argument that the Veteran's TDIU claim should be referred for extraschedular consideration.  However, as the Veteran meets the schedular requirements for the entire period in question, the need for such referral is moot.  38 C.F.R. § 4.16.

Given the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment in light of his past education and work experience, and as a result the claim for a TDIU must be denied.  









      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 20 percent for myelopathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 20 percent for myelopathy of the left lower extremity is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


